Citation Nr: 1443795	
Decision Date: 10/02/14    Archive Date: 10/10/14

DOCKET NO.  09-24 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for a right hip disorder.

2.  Entitlement to service connection for a right hip disorder to include osteomyelitis, degenerative joint disease, and septic arthritis.

3.  Entitlement to service connection for degenerative joint disease of the lumbar spine, to include as secondary to service-connected cervical spine surgery, status post fracture.

4.  Entitlement to service connection for bilateral hearing loss. 

5.  Entitlement to an initial rating higher than 30 percent for depressive disorder associated with postoperative residuals of cervical spine surgery, status post fracture.

6.  Entitlement to a disability rating higher than 10 percent for headaches associated with postoperative residuals of cervical spine surgery, status post fracture.

7.  Entitlement to a rating higher than 20 percent for postoperative residuals of cervical spine surgery, status post fracture.

8.  Entitlement to a rating higher than 10 percent for a cervical spine scar.

9.  Entitlement to a compensable rating for a scar, right iliac crest, residuals of bone graft.

10.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).

11.  Entitlement to special monthly compensation (SMC) based on aid and attendance/housebound.

12.  Entitlement to automobile and adaptive equipment or adaptive equipment only.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and A. L.

ATTORNEY FOR THE BOARD

P. Childers, Counsel



INTRODUCTION

The Veteran served on active duty from February 1973 to August 1975.

These matters come before the Board of Veterans' Appeals (Board) on appeal of rating decisions issued in January 2008, June 2009, and July 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In March 2012 the Veteran testified at a hearing before a Decision Review Officer (DRO).  In April 2014 he testified by videoconference before the undersigned Acting Veterans Law Judge (AVLJ).  Transcripts of both hearings are of record.

The issues on appeal have been recharacterized to comport with the evidence of record.

The issues of whether new and material evidence has been submitted to reopen previously denied claims of service connection for lupus, cataracts, rheumatoid arthritis, and gastroesophageal reflux disease; and entitlement to service connection for methicillin-resistant staphylococcus aureus have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 

The issues of entitlement to service connection for a right hip disability, degenerative joint disease of the lumbar spine, bilateral hearing loss; entitlement to higher ratings for depressive disorder, postoperative residuals of cervical spine surgery, status post fracture; a cervical spine scar; and a scar of the right iliac crest, residuals of bone graft; and entitlement to TDIU, SMC based on aid and attendance/housebound, and automobile and adaptive equipment or adaptive equipment only are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection for a right hip condition was denied in an unappealed May 2005 rating decision.  

2.  The evidence compiled since the May 2005 rating decision relates to an unestablished fact necessary to substantiate the claim and, taken together, at least triggers the duty to assist.


CONCLUSIONS OF LAW

The criteria for reopening the previously denied claim of service connection for a right hip disorder have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

The Board is reopening of the claim for entitlement to service connection for a right hip disability.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist with respect to this issue was harmless and will not be further discussed.   


Analysis

In a rating decision dated in May 2005, the RO denied service connection for right hip disability on the grounds that there was no residual right hip disability after the in-service bone graft from the right hip; and that the Veteran's right hip pain was due to rheumatoid arthritis, which was not present during service or in the year after service.  The Veteran was notified of this decision by a letter in May 2005, but he did not perfect an appeal and no new and material evidence was submitted within the applicable appeal period.  Thus, the decision is final.  

If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

The RO received the instant petition to reopen the claim in September 2009.  

Evidence added to the record since the May 2005 rating decision includes VA medical records and a July 2010 VA examination report which show right hip diagnoses of septic arthritis, degenerative joint disease, and osteomyelitis.  This evidence is new.  As the claim was last denied on the basis that a current right hip condition was not present following the bone graft procedure during service, the evidence of right hip diagnoses is material.  

In consideration of this evidence, the claim of service connection for a right hip disability is reopened due to the receipt of new and material evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The reopened claim is addressed further in the remand section.


ORDER

The claim of entitlement for service connection for a right hip disability is reopened; to this limited extent, the appeal of this issue is granted.


REMAND

The Veteran seeks to establish service connection for a right hip disability.  The Board has reopened this claim upon a finding that new and material evidence has been received; however, the RO has not adjudicated the merits of the service connection claim in the first instance.  The Board must remand the claim so that this may be accomplished, in addition to additional development.  

The record reflects several right hip disorders to include septic arthritis, degenerative joint disease, and osteomyelitis.  The Veteran generally asserts that these right hip conditions are related to his in-service right hip bone graft procedure.  A medical nexus opinion is necessary to address this contention.

The Veteran also seeks service connection for degenerative joint disease of the lumbar spine and asserts that this disorder may be secondary to his service-connected cervical spine disability and/or to the in-service right hip bone graft procedure.  On VA spine examination in July 2010 a diagnosis of degenerative joint disease of the lumbar spine was provided, but an opinion was not proffered.  As the evidence is inadequate for a decision, the Veteran must be accorded a new VA examination.  38 C.F.R. § 3.327.

With regard to the appeal for service connection for bilateral hearing loss, on VA examination in March 2009 the examiner stated that the Veteran's current hearing loss was not related to service because audiology findings during military enlistment and separation examinations were normal.  However, and as pointed out by the Veteran's representative, the examiner did not comment on the Veteran's hazardous noise exposure during service or his apparent threshold shift therein.  

The representative noted service treatment records reflect decreased right ear thresholds at 500 and 2000 Hertz, and decreased left ear thresholds at 2000 Hertz at the time of the Veteran's 1975 separation from service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993) ("if the record shows (a) acoustic trauma due to significant noise exposure in-service and audiometric test results reflecting an upward shift in tested thresholds in-service, though still not meeting the requirements for a "disability" under 38 C.F.R. § 3.385, and (b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in-service, or whether they are more properly attributable to intercurrent causes.").  

Finally, during his 2014 Board hearing the Veteran's wife testified that the Veteran wore hearing aids during service, and the Veteran's July 1975 Report of Medical History appears to bear this out.  The Veteran must be afforded a new VA examination.  

As for the appeals for increased ratings for the service-connected headaches, depressive disorder, cervical spine disability, and residual cervical spine and right iliac crest surgery scars, during his 2014 Board hearing the Veteran testified that these service-connected disabilities have worsened since he was last examined some 4 years ago.  He also asserts that his scars are painful, and the examiner did not lift him out of his wheelchair to check his service-connected right hip scar during the 2010 VA examination.  In accordance with 38 C.F.R. § 3.327 he should be accorded new examinations.  See also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

As the Veteran's disability picture is unresolved, the issues of entitlement to TDIU; SMC based on aid and attendance/housebound; and entitlement to automobile and/or adaptive equipment are remanded pending resolution of the claims for service connection and increased rating.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  

Finally, on remand all VA treatment records dated after March 2012 should be associated with the claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA medical records dated after March 2012 as well as any pertinent, private records identified by the Veteran.  

2.  Schedule the Veteran for appropriate VA examination(s) by an appropriate medical professional(s) regarding his claims for service connection for a right hip disability and degenerative joint disease of the lumbar spine.  The claims file must be made available to, and reviewed by, the examiner in conjunction with the examination(s).  All indicated tests, including appropriate clinical tests, must be done, and all findings reported in detail.  The examiner is then specifically requested to address the following: 

a) Is it at least as likely as not that a right hip disability, to include the conditions of septic arthritis, degenerative joint disease, and osteomyelitis had onset in active duty; or, is related to any incident of active duty to specifically include the in-service bone graft from the Veteran's right iliac crest?

b) Is it at least as likely as not that the Veteran's right hip degenerative joint disease manifested within a year of service discharge?

c) Is it at least as likely as not that the Veteran's lumbar spine degenerative joint disease had onset during active duty; or, is otherwise related to service to include the bone graft from the Veteran's right iliac crest; or, manifested within a year of service discharge?

d) Is it at least as likely as not that the Veteran's lumbar spine degenerative joint disease is caused or aggravated by his service-connected cervical spine disability?

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

A complete rationale for all opinions must be provided.  If an opinion cannot be rendered on a medical or scientific basis without invoking processes relating to guesswork or judgment based upon mere conjecture, the examiner should clearly and specifically so state in the examination report, and explain why that is so.

3.  Schedule the Veteran for a VA examination regarding his claim for service connection for bilateral hearing loss.  The claims file and a copy of the remand must be made available to, and reviewed by, the examiner in conjunction with the examination.  All indicated tests, including appropriate clinical tests, must be done, and all findings reported in detail.  

The examiner is to state whether it is at least as likely as not that the Veteran's hearing loss had onset during active duty; or, is otherwise related to any incident of active duty including his hazardous noise exposure therein; or, manifested within one year of service discharge.   

The examiner is advised that the service treatment records show the Veteran wore hearing aids during service, but not before.  

The examiner is also asked to provide comment on the significance, if any, of the noted threshold shifts in service as demonstrated by the Veteran's 1975 separation examination.

A complete rationale for all opinions must be provided.  If an opinion cannot be rendered on a medical or scientific basis without invoking processes relating to guesswork or judgment based upon mere conjecture, the examiner should clearly and specifically so state in the examination report, and explain why that is so.

4.  Schedule the Veteran for appropriate VA examination(s) to determine the nature and severity of his service-connected headaches, cervical spine disability, depression, and post-surgical scars of the cervical spine and right iliac crest.  The claims file must be reviewed by the examiner(s).  All indicated tests are to be performed.  All pertinent symptomatology, clinical manifestations and findings pertaining to the disabilities should be reported in detail, including range of motion studies and GAF scores as appropriate.

Additionally, the examiner(s) are to provide a clinical assessment of the functional impairment (individually and collectively) caused solely by the service-connected disabilities, which currently include a post-operative cervical spine surgery residual disability, depressive disorder, cervical spine surgical scar, and right iliac crest surgical scar.

5.  After completing any other necessary development, readjudicate the appeal, including the issues of entitlement to TDIU; SMC based on the need for aid and attendance/housebound, and special automotive or adaptive equipment.  If the appeal for TDIU remains denied, refer the matter to the Director of Compensation and Pension for consideration in accordance with 38 C.F.R. § 4.16(b).

6.  If any benefit sought is not granted in full, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


